Citation Nr: 1631779	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, which included combat service in the Republic of Vietnam.  He is a recipient of the Purple Heart.  This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 decision of a Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal of the issue of service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a statement received by VA in August 2016, the Veteran, through his representative, withdrew his appeal of the issue of service connection for ischemic heart disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board has no jurisdiction to review it, and it is dismissed.


ORDER

The issue of entitlement to service connection for ischemic heart disease, to include as secondary to Agent Orange exposure, is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


